 In the Matter Of PRINTING SPECIALTIES AND PAPER CONVERTERS UNION,LOCAL388, A. F.L.andSEALRIGHT PACIFIC, LTD.Case No. 21-CC-13,-Decided March24, 1949DECISIONANDORDEROn May 4, 1948, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not violated Section 8 (b) (1) (A) and Section 8 (b)(4) (A) of the amended Act as alleged in the complaint and recom-mending that the complaint against the Respondent be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent, the General Counsel, andSealright Pacific, Ltd., the charging party, filed exceptions to theIntermediate Report and supporting briefs.On November 18, 1948, the Board heard oral argument at Wash-ington,D. C., in which the Respondent and the General Counselparticipated.Sealright Pacific, Ltd., did not appear.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the oral argument, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner to the limitedextent consistent with the findings, conclusions, and Order herein-after provided.We agree with the Trial Examiner that the striking Sealright em-ployees,members of the Respondent union, who picketed the WestCoast Terminals Co. and Los Angeles Seattle Motor Express, Inc.,were agentsof the Respondent within themeaningof Section 8 (b)of the amended Act. In several recent cases we have held that underthe amended Act the responsibility of a labor organization for theacts of its members is a matter to be determined by the common-lawrules of agency.'"Authorityto act as an agent in a given manner willsMatter of International Longshoremen's and Warehousemen'sUnion, 010,Local 6, etc.(Sunset Line and Twine Company),79 N. L. R. B. 1487;Mater of Perry Norvell Company,80 N. L. R. B. 225.82 N. L.R. B., No. 36.271 272DECISIONSOF NATIONALLABOR RELATIONS BOARDbe implied whenever the conduct of the principal is such as to show thathe actually intended to confer that authority." 2 It is clear from therecord in the instant case that the pickets were authorized by the Re-spondent to follow trucks carrying Sealright products to other plants.Indeed, as the Trial Examiner found, the Respondent regarded suchconduct as an extension of its primary picket line at the Sealrightplant.Moreover, it is established by the testimony of both Walter J. Turner,secretary-treasurer, and Patrick J. Morgan, business representativeof the Respondent, that these officials knew of and took an active partin all picketing operations relating to Sealright products.Turnerhimself warned R. C. Lacey, president of Los Angeles Motor Express,Inc., that his business would be picketed unless Lacey declined tohandle Sealright products.On several occasions Morgan accom-panied the pickets and spoke to employees on the Los Angeles Seattledocks.The evidence in the record is persuasive that the Respondentand its pickets were in full agreement that products destined to andfrom the Sealright plant should be picketed, wherever found.Wefind therefore that the pickets were acting within the scope of theirauthority as agents of the Respondent in establishing a picket line onthe docks of the West Coast Terminals Co. and Los Angeles SeattleMotor Express, Inc.For the reasons expressed at length in the recentWadsworthcase,3we find, contrary to the Trial Examiner, that the picketing of the WestCoast Terminals Co. and Los Angeles Seattle Motor Express, Inc.,constituted inducement and encouragement within the meaning ofSection 8 (b) (4) (A) and that the Respondent has thereby violatedthat Section of the amended Act.4The complaint alleges further that the picketing herein found tobe violative of Section 8 (b) (4) (A) was accompanied by "orders,2Matter of International Longshoremen's and Warehousemen'sUnion, CIO,Local 6, etc.(Sunset Line and Twine Company),supra.Section 2 (13) of theamended Actprovides :In determining whether any person is acting as an agentof anotherperson soas to make such other person responsible for his acts,the questionof whether thespecific acts performedwere actuallyauthorized or subsequenty ratifiedshall not becontrolling.MatterofUnited Brotherhood of Carpenters and Joiners of America,District Councilof KansasCity, Missouri, and Vicinityetc. (Wadsworth Building Company, Inc, and Klas-sen i Hodgson, Inc.)81 N. L.R. B. 802, issuedFebruary 18, 1949Board MembersHouston andMurdock consider themselvesbound in the instant caseby thedecision of themajority in theWadsworthcase.*We agree withthe Trial Examiner,however, that Turner's remarksto Lacey to theeffect that Los Angeles Seattle MotorExpress, Inc,would be picketed unless Laceyrefusedto handleSealrightproducts would not, in any event, be a violation of this Section of theAct.As the TrialExaminer pointsout, and as the attorney for the GeneralCounsel con-ceded during the courseof oralargument, the languageof Section 8 (b) (4) (A) Is ad-dressedto the inducementor encouragement of "employees" rather than"employers." PRINTING SPECIALTIES AND PAPER CONVERTERS UNION273force, threats,or promises of benefit"and was therefore violative ofSection8 (b) (1) (A).However,the Trial Examiner found, andwe agree, that there is no evidence in the record to sustain these alle-gations.'We have heretofore held that conduct violative of Sec-tion 8(b) (4) (A) is notper sea violation of Section8 (b) (1) (A).6Accordingly,we shall dismiss the8 (b) (1) (A)allegations of thecomplaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Printing Spe-cialties and Paper Converters Union, Local 388, A. F. L., and itsofficers, representatives, and agents shall:1.Cease and desist from inducing and encouraging the employeesof West Coast Terminals Co. and Los Angeles Seattle Motor Express,Inc., or any other employer, by picketing or by related conduct, toengage in a strike or concerted refusal in the course of their employ-ment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to performany services, where an object thereof is to force or require West CoastTerminals Co. and Los Angeles Seattle Motor Express, Inc., or anyemployer or other person, to cease using, selling, handling, transport-ing, or otherwise dealing in the products of Sealright Pacific, Ltd., orto cease doing business with Sealright Pacific, Ltd.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act, as amended :(a)Withdraw support and sponsorship of the picketing of WestCoast Terminals Co. and Los Angeles Seattle Motor Express, Inc.;(b)Post at the business office of Printing Specialties and PaperConverters Union, Local 388, A. F. L., copies of the notice attachedhereto as an Appendix.7Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall, after being dulysigned by an official representative of the Respondent Printing Spe-cialties and Paper Converters Union, Local 388, A. F. L., be postedby the Respondent immediately upon receipt thereof and maintained5In theWadsworthcase theBoard unanimously rejected the General Counsel's theorythatall picketingcontains an implicitthreat ofreprisal or promise of benefit.In thiscase we affirm our rejectionof that theory."Matter of Local74, UnitedBrotherhood of Carpenters and Joinersof America, A. F.of L.etc.(Watson's SpecialtyStore), 80 N. L.It.B. 533. See,also,Matter of NationalMaritime Unionof Amerwa, Af'ihated withtheCongress of Industrial Organizations etc.,78 N L R.B. 971.7In the eventthat this Orderis enforced by decree of a United States Court of Appeals,there shall be inserted before thewords "A DECISION AND ORDER"the words"DECREEOF THEUNITED STATES COURT OF APPEALS ENFORCING." 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a period of sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent violated Section8 (b) (1) (A) of the Act.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT induce or encourage any employees of West CoastTerminals Co. and Los Angeles Seattle Motor Express, Inc., or ofany other employer, by picketing or by related conduct, to engagein a strike or concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to per-form services, where an object thereof is to force or require WestCoast Terminals Co. or Los Angeles Seattle Motor Express, Inc.,or any employer or other person, to cease using, selling, handling,transporting, or otherwise dealing in the products of SEALRIGHTPACIFIC, LTD., or to cease doing business withSEALRIGHTPACIFIC,LTD.WE HAVE WITHDRAWN our support and sponsorship of the picket-ing of West Coast Terminals Co. and Los Angeles Seattle MotorExpress, Inc.PRINTING SPECIALTIES AND PAPERCONVERTERS UNION, LOCAL 388, A. F. L.Labor OrganizationDated --------------------------By--------------------------(Title of Officer)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial. PRINTING SPECIALTIES AND PAPER CONVERTERS UNION275INTERMEDIATE REPORTMr. George H. O'Brien,for the General Counsel.Messrs. Robert W. GilbertandAllan L. Sapiro,of Los Angeles, Calif., andTodd & Todd, by Mr. Henry C. Todd,of San Francisco, Calif., for the respondent.Howlett & Elson, by Mr. Elmer H. Howlett,of Los Angeles, Calif., for Sealright.STATEMENT OF THE CASEUpon a charge filed on November 18, 1947, by Sealright Pacific, Ltd., LosAngeles, California, herein called Sealright, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Twenty-first Region(Los Angeles, California), issued a complaint dated December 31, 1947, againstPrinting Specialties and Paper Converters Union, Local 388, A. F. L., Los Angeles,California, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8, subsections (b) (1) (A) and (b) (4) (A), and Section 2,subsections (6) and (7) of the National Labor Relations Act, 49 Stat. 449, asamended by the Labor Management Relations Act, 1947, 61 Stat. 136, hereincalled the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondent and Sealright.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that since on or about November 13, 1947, therespondent induced and encouraged the employees of two concerns, Los Angeles-Seattle Motor Express, Inc., a common carrier, and West Coast Terminals Co.,a public wharfinger; "to engage in a concerted refusal in the course of theiremployment to . . . handle or work on any goods . . . with the object offorcing L. A.-Seattle and West Coast to cease ... handling, transporting . . .or otherwise dealing in the products of" Sealright and to cease doing businesswith Sealright.The detailed allegations are that the respondent: (a) 'advisedL. A.-Seattle that if it continued to transport Sealright's products, its would bepicketed by the respondent; (b) formed a picket line at L. A: Seattle's dockaround two trucks which contained products of Sealright, and induced andencouraged employees of L. A.-Seattle, "by orders, force, threats, or promisesof benefit," not to transport or handle the products of Sealright; (c) formed apicket line around certain freight cars at the terminal of West Coast and inducedand encouraged the employees of West Coast, "by orders, force, threats, orpromises of benefit," not to handle or work on certain goods consigned to Seal-right.The complaint alleges further that as a consequence of the respondent'sactivities, the employees of L. A.-Seattle and West Coast have refused to handlegoods received from or consigned to Sealright, as the case may be, that L. A:Seattle has refused to do business with Sealright, and that the Association ofAmerican Railroads has placed an embargo upon the shipment of materials byrailroad to Sealright.On January 12, 1948, the respondent filed with the Regional Director writtenmotions to dismiss the complaint upon constitutional and other grounds and fora bill of particulars, both of which were ruled upon by me at the hearing, asdescribed below.At the same time, the respondent filed an answer in which itacknowledged certain allegations of the complaint respecting itself, its affiliations,and the business of Sealright, L. A.-Seattle and West Coast, but denied that ithad engaged in unfair labor practices.i The General Counsel and the attorney representing him in this matter are referred toas the General CounselThe National Labor Relations Board is referred to as the Board.2Herein called L. A.-Seattle and West Coast,respectively. 276DECISIONS OF NATIONALLABOR RELATIONS BOARDOn January 20, 1948, the Regional Director issued an order postponing thehearing from January 26 until February 2. On January 21, by telegram, therespondent filed with the Board a request for permission to appeal from theorder postponing the hearing, and asserted for various reasons therein set outthat the hearing should commence on the date originally set.By telegram ofJanuary 23, the Board denied the request for permission to appeal. Therespondent's motions respecting its request and the Board's ruling thereon areset forth below.Pursuant to notice, a hearing was held at Los Angeles, California, fromFebruary 2 to 12, 1948, before the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.The General Counsel, Sealright, and the respond-ent were represented by counsel, and all participated in the hearing. Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.At the openingof the hearing, the General Counsel made several motions to amend the com-plaint, to which the respondent objected in part.These motions were granted 3The respondent moved to dismiss the complaint with prejudice upon the groundthat the General Counsel had failed to go forward with the hearing at the timeoriginally set and thereby had "prevented the disposition of the matters raisedby the respondent's motions and answer with the promptness required by theAdministrative Procedure Act."The motion was denied. Thereupon, the re-spondent moved that the hearing be adjourned in order that the respondentmight secure from the Board a statement of the Board's reasons for denyingpermission to appeal from the order postponing the hearing, as required bySection 6 (d) of the Administrative Procedure Act. This motion also wasdenied.The respondent's written motion, filed with the Regional Director, todismiss the complaint upon the grounds,inter alta,that the Labor ManagementRelations Act, 1947, is unconstitutional, that there had been a failure to complywith Section 5 (b) of the Administrative Procedure Act, and that the complaintwas broader than the charge, was deniedintoto.`The respondent's motion for abill of particulars was also denied.At the conclusion of the General Counsel's case, he moved that the complaintbe amended in a minor particular and that it be conformed to the proof as toformal matters.These motions were granted over objection by the respondent.The respondent renewed its written motion to dismiss the complaint, whichagain was denied. The respondent also moved that the complaint be dismissedupon the grounds that (a) assumingarguendothe constitutionality of the Act,as amended, the application of it to the particular facts of this case violatesthe respondent's constitutional rights, and (b) all evidence offered in support ofthe complaint falls within the immunizing language of Section 8 (c) of theAct.These motions also were denied. Finally, the respondent moved to strikevarious portions of the complaint, and this motion was denied.8Prior to the amendments, the complaint alleged in one paragraph violations of Section8 (b) (4) (A)and Inanother paragraph violations of Section 8 (b) (1) (A). The Gen-eral Counsel asserted that the latter allegation was a typographical error and that theintent had been to allege only violations of Section 8 (b) (4) (A). The General Counselmoved to correct the error and also to amend the complaint to allege in both paragraphsviolations of both subsections.The contention of the respondentthat themotion to amendso as to allege a violation of Section 8 (b) (1) (A) should not be granted, because therewas no allegation of an S (b) (1) (A) violation in the charge, is without merit. SeeMat-ter of Shell Petroleum Corporation,10 N. L. R. B. 719;Matter of Block-Friedman Co., Inc.,20 N. L. R. B. 625.11 stated at the hearing that I would assume the constitutionality of the Act, asamended, in accord with the Board's decision InMatter of Rite-Form Corset Company, Inc.,75 N. L.R. B. 174. PRINTING SPECIALTIES AND PAPER CONVERTERS UNION277At the close of the hearing, the General Counsel moved to conform the com-plaint to the proof as to formal matters, which motion was granted without ob-jection.The respondent renewed its written motion to dismiss and its motionto strike certain portions of the complaint, and made additional motions thatthe complaint be dismissed upon the grounds that (a) the Board had failedto comply with Section 6 (d) of the Administrative Procedure Act in denyingthe respondent permission to appeal from the order postponing the hearing, and(b) there had been a failure of proof. These motions were taken under advise-ment.The motions to strike portions of the complaint and to dismiss becauseof the alleged failure to comply with the Administrative Procedure Act arehereby denied.The motions to dismiss upon other grounds are denied except tothe extent that they are consistent with the conclusions and recommendationsbelow.The General Counsel and the respondent, but not Sealright, availed them-selves of an opportunity to argue orally at the close of the hearing, and theirargument is included in the transcript. Pursuant to leave granted, the respond-ent filed a brief and served copies upon the other parties. Thereafter, I grantedto the General Counsel and Sealright an extension of time for the filing ofbriefs, and the respondent objected thereto.On April 12, pursuant to the exten-sion, the General Counsel filed a brief, but no brief was received from Sealright.On April 23, the respondent requested permission to file a reply brief, and Idenied the requestUpon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF SEALRIGHTSealright Pacific, Ltd., a California corporation having its principal officeand place of business in Los Angeles, is engaged in the manufacture, sale anddistribution of paper food containers an$ milk bottle caps.During the year1947, Sealright purchased raw materials, principally various grades of paper,valued in excess of $2,000,000, of which 39 percent were shipped to the plantfrom points outside the State of California.During the same period, Seal-right's sales exceeded $3,000,000, of which 36 percent were shipped to points out-side the State of California. I find that Sealright is engaged in commercewithin the meaning of the Act.II. THE ORGANIZATION INVOLVEDThe respondent, Printing Specialties and Paper Converters Union, Local 388,A. F. L., is a labor organization within the meaning of the Act. It admits tomembership employees of Sealright.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Events preceding the alleged unfair labor practicesThe respondent has approximately 1,800 members who are employed in thepaper conversion and allied industries in the Los Angeles area.At thecommence-5 Telegrams of March 9,April 2,5, 7, 8, 9,22, and 29, exchanged between counsel and theTrial Examiner,and letters of April 1 and 9 to the Trial Examiner from the respondent andthe General Counsel, respectively,allwith reference to the filing of briefs,are herebyordered to be included among the exhibits as Trial Examiner's Exhibits 2 to 14,inclusive.Two of these exhibits contain my reason for granting the extension and the respondent'sobjection to the ruling.838914-50-vol. 82-19 278DECISIONSOF NATIONAL LABORRELATIONS BOARDment of the strike at Sealright, described below, the membership among Seal-right's employees numbered 78 and consisted of all the production employees.During a period of 12 months preceding the strike, the respondent had ne-gotiated with employers a number of contracts covering about 1,500 of its mem-bers, and most of these agreements provided for minimum rates of pay and holi-days in excess of the standards at Sealright's plant.The respondent and Sealright have had a contractual relationship since 1941.In that year the respondent was recognized as the exclusive bargaining repre-sentative of Sealright's production employees, and successive yearly contractswere negotiated until 1947.No strikes or lock-outs occurred.The last contractwas executed on October 16, 1946, for a minimum period of 1 year with a provisothat either party could give notice of a desire to terminate or modify the agree-ment 60 days before the end of the period. Pursuant thereto, and in compliancewith Section 8 (d) (1) of the Act, on August 16, 1947, the respondent gave noticeof a desire to negotiate modifications.During the first half of the 60 days,representatives of the respondent and Sealright met on 6 occasions.Theywere unable to reach a complete agreement, however, and in compliance withSection 8 (d) (3) of the Act, they gave notice to the State and Federal mediationservices that a dispute existed on wages and holidays, and requested the aid ofthose services.'Thereafter about 5 meetings were held, terminating on October23, 1947, without agreementSealright rejected the respondent's suggestion thatthe issues be arbitrated, and the production employees voted by secret ballotto strike.The general membership of the respondent voted to support the strike.On October 27, the strike commenced with all but 3 of the 78 production employeesjoining therein.Picket lines were established at the plant, and at the time ofthe hearing they were still in existence.No contention is made by the General Counsel that the calling of the strike,or the picketing activity engaged in at the plant, was in violation of the Act.The alleged unfair labor practices occurred at the premises of two other con-cerns, Los Angeles Seattle Motor Express, Inc. and West Coast Terminals Co.B. Events alleged as unfair labor practices1.Events atL. A: SeattleL. A: Seattle, a common carrier, operates in several western States.Beforethe strike it was the practice of L. A.-Seattle truck drivers to call at Sealright'splant to receive shipments.On the first day of the strike, however, the driversapproached the plant, saw the picket line, talked with pickets, and drove awaywithout going onto the premises.Stanley R. Duncan, Sealright's Freight TrafficManager who witnessed one such incident, telephoned L. A: Seattle and wasadvised that under its contract with the Teamsters Union the drivers were notrequired to cross picket lines and that they would not do so.Duncan theninquired of other carriers whether their employees would cross picket lines.The answers were negative.Finally,William S. Lee, Sealright's General Man-ager, arranged with G. I. Trucking Company, herein called G. I. T., to transportproducts to the dock of L. A: Seattle, and G. I. T. commenced doing so within aweek after the strike started 7Not once, so far as the evidence shows, was thereOR is not clear whether this notice was given by the respondent alone, or by both therespondent and Sealright. It appears probable that together they gave the notice'As discussed below, the respondent contends that G. I T. is "a professional strike-breaking organization." PRINTING SPECIALTIES AND PAPER CONVERTERS UNION279difficulty on the picket line at Sealright, nor were the G. I. T. drivers hinderedin moving their trucks onto the premises of Sealright.On November 14, two G. I. T. trucks, each with a driver and helper, called atSealright's plant and received shipments.They proceeded to the premises ofL. A -Seattle, and two striking employees who had been on the picket line fol-lowed each truck by automobile.After arrival at L. A.-Seattle, one of thepickets, Stella Ragon, went into the office and told an unidentified individualthat the merchandise had come from Sealright, where a strike was in progress—and that "we would like their cooperation in not handling it."Ragon placedacross her chest a sash containing the words "A. E. of L. Picket," and took aposition by the tailgate of a G. I. T. truck.The other pickets did likewise.Hertestimony is that one of the L. A.-Seattle employees:... asked us what our trouble was and I told him that we were on strikeat Sealright for a decent wage, and he said, "Do those fellows work there?"And I said, "No, they have never worked with us. They are scabs whobelong to G. I. Trucking outfit. . .."William L. Simpson, the dispatcher for L. A.-Seattle and a supervisor ofapproximately 30 dockmen and drivers, testified that another of the pickets, inthe presence of dockmen, said to him that Sealright's employees were on strike,that the goods then in the trucks were "hot cargo," and "not to accept" theshipments.`The contract between L. A.-Seattle and a local of the Teamsters Union, asrelated above, provides that members of the union are not required to cross apicket line.The dockmen, whose function it is to sign for shipments and tounload trucks, refused to unload the G. I. T trucks.One of the G. I. T. driversand his helper unloaded the goods from one truck and placed them upon the dock,but the dockmen would not handle them.No effort was made by the pickets toobstruct the unloading of the truck, nor was any remark made to the G. I. T.drivers or their helpers by the pickets.Simpson, the dispatcher, signed a billof lading for the goods which were unloaded, but in doing so he acted outside thescope of his usual functions, as becomes clear below.The goods in the secondtruck were not unloaded, however, and Simpson told its driver to return thenext day.The drivers departed, and one of them returned the following daywhen pickets were absent and the shipment was accepted. The pickets alsodeparted, and on each later occasion when they followed G. I. T. trucks to thepremises of L. A.-Seattle they departed with the trucks.Other trucks, bringingproducts of various manufacturers to the dock, were unloaded by the dockmenas usual, and there was no interruption of L. A: Seattle's business except to theextent that Sealright products were not handled.The complaint alleges that the respondent advised L. A.-Seattle that if itcontinued to transport Sealright products it would be picketed.Testimonyrespecting this allegation involves a conversation between R. C. Lacey, thepresident of L. A: Seattle, and Walter J. Turner, secretary-treasurer of therespondent.Their testimony conflicts in two respects : the date of the conver-8 This testimony and other testimony quoted below,unless specifically rejected, isaccepted as credibleand convincing.Only in the fewinstances noted aretherefactualissues.9 The picket to whom Simpson attributedthe remark was not called as a witness. Simp-son identifiedthe picket only by his givenname, buthis identityas one of two or threeindividuals was known and thereis some evidenceby therespondentthat hewas not amongthe pickets on the day in question. The respondent, however,did not call him to contra-dict Simpson's testimony. 280DECISIONS OF NATIONALLABOR RELATIONS BOARDsation and the precise remarks of Turner to Lacey. The latter testified thatTurner came to him before L. A.-Seattle employees first refused to handle Seal-right products,and said that the respondent would picket the operations ofL. A: Seattle,as distinguished from picketing Sealright shipments,unless L. A.-Seattle ceased to accept such shipments.On the other hand, Turner testifiedthat the conversation occurred after he learned of the pickets'activityat L. A.-Seattle on November 14, and he denied that he stated an intent to picket theentire L. A.-Seattle dock.10No person,with the possible exception of Turner,stated an intent to picket the entireL. A.-Seattleterminal,rather than Sealrightproducts only, and there was no picketing of anything except Sealright products.These facts, plus those in the footnote next preceding,lend weight to a findingthat Turner stated no such intention.Nevertheless,I do not doubt that Laceyunderstood Turner to mean terminal-wide picketing.I find it unnecessary toresolve this conflict,however.Assuming that Turner stated to Lacey an inten-tion to picket the L.A.-Seattle terminal unless that concern ceased to handleSealright products,such a statement is not a violation of 8 (b)(4) (A), asalleged.That section, so far as here material,makes it an unfair labor prac-tice" . . .to induce or encouragethe employeesof any employer to engage ina concerted refusal in the course of their employment to . . . handle orworkon any goods . . . where an object thereof is...forcing or requiringany employer...to cease . . . transporting...the products of any other...manufacturer..." [emphasis supplied].But, neither in this nor in othersections does the Act prohibit the refusal by anemployer,such as Lacey himself,to transport the products of another concern.Section8 (b) (4) (A)as quotedprohibits inducement or encouragement of employees.Itdoes not prohibitinducement or encouragement of an employer,or even threats to an employer.The General Counsel argues, however, that :...the inducement and encouragement to Mr. Lacey was intended byMr. Turner to be conveyed by Mr. Lacey to his employees, to the employeesof Mr. Lacey.I am saying that is a definite threat.In the absence of ariy evidence that Turner expressed to Lacey a desire that hisremarks be conveyed to the employees,or that Turner ever spoke to those em-ployees or their union representative,Iam not persuaded by the GeneralCounsel's argument.Persuasive authority is a Board Decision in a somewhatanalogous situation set forth in the footnote.'Moreover,when Lacey directeda10 Lacey himself testified that he believed the employees"refused to sign the bill of ladingbefore Mr. Turner was there... "He testified also that Turner stated that the strike wasbecause of "very poor wages" and asked for his cooperation,that Turner spoke of picketingSealright products,and that he replied that he was bound to accept the shipments althoughthe employees were not bound to handle them.-n The Board has held that an anti-union statement by an employer to a representativeof his employees,who was not himself an employee,does not constitute a violation of Sec-tion 8(1) [8 (a) (1)under the amended Act], although there would have been a contraryholding if employees had been present. InMatter of Maurice Eanet et at,74 N. L. It. B809, the Board said : "While we agree with the Trial Examiner that Gray's question demon-strated an anti-union animus as set forth above, we do not adopt the Trial Examiner'sfinding that Gray's question was in itself a violation by the respondents of Section 8 (1)of the Act ...Gray's question was not addressed or communicated to any employee whomthe Union sought to represent;nor is there any showing that Gray intended that his ques-tion should be communicated to such employees. It was directed instead to professionalagents of the Union, who were not in the respondents'employ . .The principle Isapplicable here where the only persons present were Lacey and Turner,and the wordswere spoken by the latter rather than the former. PRINTING SPECIALTIES AND PAPER CONVERTERS-UNION281his subordinates to ascertain the employees'sentiments about handling Seal-right products,as discussed immediately below,he did so upon the advice of hisattorney and not at the suggestion of Turner.There is not only an absence ofevidence to support the General Counsel's position,but also a barrier in the formof an unreasonable inference.That is, one must infer that Turner assumed andintendedthat Lacey,acting upon Turner's remarks,would undertake to coercehimself through his own employees"On the day following the conversation between Lacey and Turner,Lacey tele-phoned one Woxberg,a representative of the Teamsters Union which representsL.A.-Seattle's interstate drivers.13Laceyinformed Woxberg of his talk withTurner, stating also that picketing of Sealright products had commenced, andinquiringwhat couldbe done.Woxberg replied that"the Teamsters Union wasneutral" and that the employees could decide themselves whether they wished tohandle Sealright products.Within a day or two, upon the advice of his at-torney,Lacey gaveorders to his subordinates,one Gano, Terminal Manager, andSimpson,the dispatcher,to canvass the employees and to ascertain their senti-ments.The employees expressed an unwillingness to handle the goods, butgave no reason therefor."On November17, Lacey talkedwith Duncan and Lee, Sealright's Freight Traf-ficManager and General Manager,respectively.35Lacey informed them of hisconversation with Turner,stated that his employees had expressed an unwilling-ness to handle Sealright products,and asked that no more products be delivered forshipment.Lacey said,however, that a shipment of glue which did not bear the12Evenif the evidence werenot lacking,there would still be the question whether Sstatement to L A: Seattle employees of intent to peacefully picketthe entire dock, undercircumstances such as are present here, would be outside the immunizing language ofSection 8 (c) of the Act.13L.A -Seattle employeesare organizedby two divisions of the Teamsters Union,Woxberg is an agent of the division which represents the drivers of interstate trucks. The'other Teamsters' division represents the dockman and local drivers.These are the driverswho lawfully refused to cross the picketlineat Sealright's plant.The agent of thedockmenand local drivers is one Filipoff, with whom Lacey had a conversation related below.14Duncan, Sealright's Traffic Manager, testified that on November 14 he was advised byGano that a meeting was in progress to determine whether L. A -Seattle would transportSealright's products, and that Lacey was in attendance. Gano wasnot awitness and Laceydid not testify concerning the meeting.Thus, Duncan's testimony is hearsay. It is,moreover, self-conflicting and to some extent disputed by other testimony of Lacey.Forinstance, Duncan testified that Gano informed him that Lacey was attending a meeting"between Motor Truck Association and the union representatives.Whom hemeant bythat I don't know."Duncan also testified, however, that "As I recall, he [Gano] named... The Teamsters and ... [the respondent] " On the other hand, Lacey testified thathe talked with no representative of the respondent other than Turner, and thathe subse-quently tried without success to report to Turner the conversation between himself andWoxberg.There is no indication in Lacey's testimony that he talked with Turner morethan once.Thus, the evidence does not support a conclusion thatany representative ofthe respondent participated in a conference with representatives of L. A.-Seattle and theTeamsters, or that there was any arrangement between the Teamsters and therespondentwhereby members of the former would not handle Sealright products.15Lacey, Duncan and Lee, all witnesses for the General Counsel, fix the dateof theirconversation as November 17, but Duncan testified also that he talked with Lacey onthe 14th, the day of initial picketing at L. A.-Seattle.Lacey testified, however, that hedid not talk with Duncan until the 17th, and his testimony is credited. 282DECISIONS OF NATIONAL LAI3OR RELATIONS BOARDname of Sealright would be transported because L. A.-Seattle's employees didnot know the ownership."On several occasions within the next week, striking employees followed trucksof G. I. T. from Sealright to L. A.-Seattle.Patrick J. Morgan, business repre-sentative of the respondent, who had accompanied other pickets on November14, ° went to the L. A.-Seattle dock several times.Once Morgan talked brieflywith Simpson, the dispatcher, who took Morgan into the office where he talkedwith another man.This person, unidentified, was not Lacey and presumablywas Gano, the Terminal Manager.Morgan told him that the pickets were follow-ing Sealright products and had no intent to hinder the transportation of otherproducts.The individual asked Morgan the cause of the strike, and Morganreplied that the issues were wages and paid holidays.On this and other occa-sions,Morgan and the pickets took positions alongside the G. I. T. trucks, woretheir sashes upon which were the words "A. F. of L. Picket," and Morgan calledout to the employees : "Here we are again from Sealright." There were fourinstances when drivers of trucks carrying goods from unidentified companieshesitated upon seeing the pickets, and Morgan motioned to them to proceed withtheir business, pointing to the particular trucks which were being picketed.These drivers backed their trucks up to the dock, where they were unloaded.The pickets remained standing by the G. I. T. trucks until their drivers decidedto leave because the dockmen would not unload them. Thereupon, the picketsreturned to their automobiles and attempted to follow the trucks.Usually, thepickets remained on the dock for periods of 10 to 15 minutes, and sometimes theywere approached by dockmen who inquired about the strike.Morgan testifiedthat he answered an inquiry about "how the strike was going" by replying that"we were still picketing," and that he was asked "how many of the scab truckswere going through [the picket line at Sealright's plant]," and he answered,"about three."Another of the pickets, Ragon, testified that dockmen would ask"if we were still on strike and we would tell them yes and we would appreciatetheir cooperation in not handling the merchandise." She testified also that"once or twice" a new employee asked, "What are you striking for?" and she re-plied, "a decent wage."Although the complaint alleges "orders, force, threats, or promises of benefit"by the pickets to L. A.-Seattle employees, there is no evidence that any picket,engaged in such conduct1e Simpson, the dispatcher, testified for the GeneralCounsel that he did not know "just what to do" when the pickets appeared onNovember 14 and that he "didn't want any violence or anything like that . . . ."When asked why he refused to accept the goods from one of the G. I. T. trucksand told the driver to return the next day, Simpson replied : "I don't know. Ididn't want any violence around the dock ; usually that is the outcome of astrike."He testified, however, that the pickets made no show of violence, said"Apparently, the shipment of November 14 which had been unloaded on the dock wasnot the only shipment of Sealright products which L. A.-Seattle employees refused tohandle.It appears that another shipment, previously delivered to the dock, had not beenloaded for out-of-State delivery.Lacey testified that his employees "just refused" tohandle the shipment, that he did not know the basis of therefusal,and that he told Leethat ". . . my men won't touch it and we don't dare touch it."Apparently, it would havebeen pointless for the supervisory employees, Simpson and Gano, to load the shipment be-cause the drivers would have rejected the load.'T Simpsontestified that Morgan was not presenton the14th.One of the G.I.T. driverstestified to the contrary.18Unless, ofcourse, one concludesthat the act of picketing peacefully was In itselfcoercive of the L. A.-Seattledockmen.The question Is discussed under"Conclusions"below. PRINTING SPECIALTIES AND PAPER CONVERTERS UNION283nothing about violence, that the employees expressed no fear of the pickets, andthat his impression that violence usually accompanies a strike was based uponstrikes other than that at Sealright where, so far as the record shows, there hasbeen no violence.Grady R. Goodman, Jr., the dock checker and receiving clerk at L. A: Seattle,testified for the General Counsel that he asked the pickets about the strike, andthat he was told that Sealright's employees were striking and that G. I. T. truckswere hauling Sealright products.He testified further that he refused to acceptshipments from Sealright at a time when pickets werenotpresent because all thedockmen are members of the Teamsters Union and that when the pickets:said there was a strike we figured it was not worth tying up the other com-panies who brought freight to the dock, to have the picket line thereGoodman's testimony with respect to what he and other employees "figured" didnot stand the test of cross-examination.He testified that he had no conversa-tion with any picket except as above-related, that his conversations with thepickets were friendly, that he did not fear them, that nothing happened to causehim to think that handling products of Sealright would result in "tying upother companies than Sealright. . . .Or tying up L. A.-Seattle's operations,"and that no employee of L. A: Seattle told him that "L. A.-Seattle would betied up."On redirect examination Goodman testified that he had thoughtL.A.-Seattle's operationsmight be tied up because "I have seen it tie upoperations with different unions, different strikes, put boys out of work for awhile."Itappears, therefore, that Goodman's refusal to accept Sealrightshipments was based upon his experiences with other labor organizations thanthe respondent, and upon other incidents not attributable to the respondent orto any of the pickets.Significantly, when the employees were canvassed by theirsuperiors, they did not base their refusal to handle Sealright goods upon a view-point such as Goodman attributed to them.In about 1 week after the initial picketing at L. A.-Seattle, Lacey, its presi-dent, became concerned that the failure to transport the Sealright goods whichhad been placed on the dock on November 14 by the G. I. T. driver, might resultin a lawsuit for damages. The bill of lading, it will be recalled, had beensigned by Simpson, the dispatcher.Lacey telephoned one Filipoff, a representa-tive of the Teamsters,19 and explained that the shipment was on his premisesand that the employees would not handle it.Filipoff inquired who had acceptedthe shipment by signing the bill of lading, and Lacey replied that Simpson haddone so.Filipoff pointed out to Lacey that this act by Simpson was contrary tothe practice between L. A.-Seattle and the Teamsters Union because all ship-ments were to be signed for by a dockman. Filipoff agreed, however, that sincea dockman had not signed for the shipment, it might be moved into transit, buthe stated that in the future there must be compliance with the usual practice.Lacey then called Goodman, the receiving clerk, to the telephone, and Filipofftold Goodman, "it would be best" to transport the shipment to its destination.Thereafter, Lacey informed Duncan, Sealright's Freight Traffic Manager, thatthe shipment was en route to its destination.''11 See footnote 13.11 Goodman testified that Filipoff told him "it would be best to move whatever we hadon the dock . . ." but Lacey testified that Goodman completed the telephone conversationwith Filipoff and turned to Lacey, saying, "The orders are that we can move this, but notany more."As appears immediately below, the employees handled all later Sealright ship-ments. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDSubsequent shipmentsby Sealright havebeen handled without interruptionat theL. A.-Seattledock, and it is a reasonable inferencethat therehas beenno further picketingof Sealright's products at L. A.-Seattle.These shipmentshave been transported to the premisesof L. A: Seattle by Sealright's own trucksand G.I.T. trucks, however, andit is alsoa reasonableinferencethat L. A.-Seattle drivers continuetheir lawfulrefusal to cross thepicketline at Sealright'splant.2.Events atWest CoastWest Coast Terminals Co. is engaged in stevedoring,cargo handling and ter-minal work in the Los Angeles harbor. Prior to November 16, West Coast hadremoved from a steamship a quantity of paper, which had been shipped froman eastern port to Sealright by its parent corporation.The paper had beenplaced in West Coast'swarehouse,pending loading on railroad cars for trans-portation to Sealright.On November 16, Douglas R. Berkman, OperatingSuperintendent of West Coast,telephoned a hiring hall jointly operated by theWaterfront Employers Association and Local 13, International Longshoremenand Warehousemen's Union, and placed a request for nine men to load the paperin railroad cars.Burkman also telephoned Carl Barnes, a dock foremanregularly employed by West Coast who is also a member of Local 13. Burkmantold Barnes to take charge of the warehousemen on the following morning.On November 17, when the nine men were engaged in loading the paper underthe supervision of Foreman Barnes, six of the striking employees walked ontothe dock.They inquired to whom the paper was to be shipped and, upon beinginformed that it was destined for Sealright,they put on their picket sashesand commenced walking alongside the railroad cars.At that moment a rollof paper was being loaded into a boxcar by a lift machine. The operator, see-ing the pickets don their sashes, reversed the machine and returned the paperto the dock.All the warehousemen stopped work.They inquired of the pickets,"What is the trouble?What is the matter?"Miss Ragon, a striker identifiedabove, answered that Sealright'semployees were on strike for "a decentwage," and asked for the warehousemen's "cooperation."Charlotte Green, an-other striker,informed the warehousemen that the employees"were on a strikefor better wages" and that the pickets"would appreciate their not handlingthematerial..."The warehousemen asked Foreman Barnes to inquireof Local 13"if the picket line was legitimate."Barnes left the group to go toa telephone,and several of the warehousemen asked the pickets the reason forthe strike and the location of Sealright's plant.They said also that they wishedthe pickets"had come down earlier . . . and they wouldn'thave had towork at all."In a few minutes Barnes returned to the group.He had talked with thepresident of Local 13, one Thomas,had inquired if Thomas"knew any-thing about the strike against Sealright products...and if the picket linewas legitimate."Thomas had asked Barnes to bring the"picket captain" tothe telephone,and Barnes requested Miss Ragon to talk with Thomas.Barnesdid not identify Thomas to Ragon, nor did Thomas identify himself. Thomasasked Ragon if the strike was "legitimate,"towhich she answered "yes."Thomas then asked, "Well,what are you on strike for?" and she replied, "adecent wage."Thomas said:"Well, you tell the man that I was just talkingto [Barnes]to tell the men to respect your picket line and come back to thehiring hall."Ragon, a witness for the respondent,testified that she deliveredThomas' message to Barnes.Barnes, however,testified for the General Counsel PRINTING SPECIALTIES AND PAPER CONVERTERS UNION285thatRagontold him that Thomas had said the picket line was "legitimate."In any event, Thomas' message to the warehousemen that they should respectthe picket line was not delivered to them.Foreman Barnes testified that heinformed the men that Thomas had stated "it was a legitimate picket line,"that he asked the men "if they wanted to proceed and work," and the men re-plied that "they did not.,, 21Only one warehouseman was called as a witness.He, Carl Benny Bell, testified for the General Counsel that Barnes talked withsome one on the telephone, but that he did not know to whom Barnes had talked.Barnes told the men to store the lift machine and to close the doors of the rail-road cars and the warehouse. The men did so and departed.During that afternoon, Superintendent Burkman telephoned the hiring hallwith a request that warehousemen be assigned to West Coast on the followingday, November 18, but the request could not be filled because of a shortage ofmen.Four pickets were present on that day, however, and they talked withunidentified warehousemen who they thought were assigned to load the paper.The fact, on the contrary, is that the warehousemen were assigned to other workon the dock.The remarks of the pickets consisted merely of answers to ques-tions about the strike and the picketing activity, in substance as above described.After November 18, pickets were stationed regularly by the boxcars day andnight.On occasion there was only one picket present. Sometimes they satin the sun or in an automobile away from the dock, but always with a watch-ful eye upon the boxcars, and there was no effort to hinder the operations ofWest Coast so far as that concern did business with companies other than Seal-right.'No later attempt was made by West Coast to load the boxcars until December17, as discussed below, but in the meantime the Association of American Rail-roads placed an embargo upon shipments to Sealright. The reason thereforwas that a shortage of railroad cars made it unwise to risk that other cars wouldbe tied up because of the strike. The embargo, which applied only to inboundshipments by railroad, was still effective at the time of the hearing.The respondent asserts that the activities of the pickets at West Coast didnot interfere with the operations of that concern aside from its handling thepaper destined to Sealright.While the General Counsel appeared not to dis-agree during the presentation of the evidence, he declined to take apositionon the point during oral argument and did not refer to it in his brief. In anyevent, the evidence supports the respondent's position.Although ForemanBarnes testified that the presence of the boxcars blocked "at least two doorwaysof the warehouse," West Coast's Operating Superintendent, Burkman, testifiedthat there was no effort by the striking employees to picket any product otherthan the paper, that operations were not otherwise interfered with, and that thethree boxcars "were there for about a day or two ... It was more of aninconvenience than interference, I would say ; until the cars were moved wehad a little inconvenience."'711t is apparent from Barnes'later testimony,quoted below,thathe would not haveassisted the warehousemen even if they had chosen to load the paper.TaDuring the period between the initial picketing at West Coast and the subsequentevents of December 17, the three boxcars were moved more than once by the Harbor BeltLine RailroadThey were moved first about November 20 by employees of the railroad inorder to repair the tracks, the movement being from the center to the end of the pier. Onthis occasion,Miss Ragon was asked by. a member of the railroadcrewif she "minded if hemoved the cars further up so they could work and fix that part of the track."Ragon saidthat she had no objection, and the railroad man informed her that the cars would be movedto the end of the pier. She and Mrs.Green went there.Later the railroad crews several 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 17, the second and, so far as the record shows, final effort wasmadeby West Coast to load the paper into the boxcars. On the preceding day,Superintendent Burkman received erroneous information that the picketing hadceased and he arranged with the joint hiring hall for a lift machine operatorand two warehousemen to be at work on the 17th. Burkman also requestedForeman Barnesto be present.One or more pickets appeared, however. Justas the warehousemen broke thesealon the boxcar and started to open its door,Mrs. Green appeared. She, a striking employee 44 years of age, testified thatshe was the sole picket that day and that :A.... I said, "Are you going to load this car ...?"They said, "Are you picketing this car?"By that time I had taken out my picket banner [sash].The man said, "Don't put that on. You don't have to put that on.Weare not going to work here. There must be some mistake."I walked back and forth, and they all got up on the dock, went back-allof them-into the warehouse.Q.What happened after that, if anything?A. The man . . . came out [of the warehouse]and said,"It is a mistake.We are not going to load it."He pushed the car door back shut, and they-Q. Did they stay after they pushed the car door shut or what did they do?A. They went back in the warehouse, and I asked thisman-Isaid, "Well,what about the seal on the car? Shouldn't it be shutagain like it wasbefore?"He said,"I willget someoneright away," and he did.Foreman Barnes testified that when the pickets appeared his subordinatesasked him "what was the idea of ordering men when ... the picket line wasstillthere?"Barnesreplied that he understood the picketing had ceased.Barnes andSuperintendent Burkman went out to a telephone and talked withAlbert Stack, a business agent of Local 13. The contract between the WaterfrontEmployers Association and Local 13's parentorganizationprovides,so far asmaterialhere, thatthe union'smembersshall not be required to cross picketlines, and, Burkmantestified,Stack asked him what he was "trying to pulloff . . . Orderingwarehousemen out to go through picket lines."Burkmanreplied that he thought the picketing had ceased. Burkman returned to the ware-housemen, pointing out that work was available and asked if they wished toperform it.They refused.Foreman Barnes, who heard Burkman ask the menif they wished to perform the work, did not wait for the men to reply.Heleft the dock immediately. According to his testimony, he would not have super-visedthe men even if they had chosen to load the paper because "itis in our con-tract with the Waterfront Employers we do not have to cross a picketline."Hetestified that he did not fear the pickets, but because of his unwillingness tocross a picketline,he did not carewhether the men chose to work.There is noevidence to support the allegation of the complaint that there were"orders,force, threats,or promisesof benefit" from the pickets to the warehouse-men.The evidence, in fact, is to the contrary.Foreman Barnes, testifying forthe General Counsel, stated that he did not see any picket use or threaten force,times asked Mrs. Green,"How about"moving the cars separately or together to pointsnearby, and she made such responses as "why, sure," "O8," and "That is fine." On nooccasion,however,did the crews inquire about moving the cars "away from the harbor tosome other area in Los Angeles or elsewhere,"such as to Sealright's plant. PRINTING SPECIALTIES AND PAPER CONVERTERS UNION287nor is there any indication thata warehouseman expressedto Barnes any fear ofthe pickets or possible "danger if they attempted to pass the picket line."More-over,Miss Ragon testified :Q. Did you or any of the other pickets on that occasion threaten the long-shoremen physically?A. I should say not.Q. Did you or any of the other ladies or gentlemen there use any physicalforce or violence against the longshoremen?A. Definitely not.We just walked up there and when they saw our picketbanners they stopped.One colored fellow taking some paper in said, "Nomore, no more", and pushed it back and asked us why we were striking.That is all.The one warehouseman who was called as a witness, Bell,testified that theonly remark by a picket to him on November 17 was in response to his questionas to what they were picketing.The response : "Paper."Bell testified furtherthat the warehousemen ceased work when the pickets put on theirsashes.Headded, "We can't go through a picketline."He did not clarify the quotedremark, but Foreman Barnes testified that it had been a "general practice" amongmembersof Local 13 not to pass a "legitimate" picket line.Barnes testified that the remarks of the pickets, sofar ashe heard them, werein normal tones of voice, that their conduct was without force or threat, thatno warehouseman expressed a feeling of "danger from the pickets," that nowarehouseman stated that he was "afraid to pass through the picket line for fearof bodily harm," and that the warehousemen did not state why they refused tocross the picket line.Superintendent Burkman himself testified he was notinformed of any threat or promise of benefit to a warehouseman and that, in fact,there "was no question of force being used."Burkman testified, however, thaton December 17 one of the two warehousemen stated that "he wouldn't pass apicket line and get beat up."But, Burkman added, he was "not in a position"to state whether the warehouseman was giving the "real reason" for his refusalto load the paper.There is nothing to indicate that the words, actions,or man-ners of the pickets were calculated to create fear within the warehousemen ofpossible injury at the hands of the pickets, and I pointed out to counsel at thehearing that (1) the identity of warehousemen could be established by the recordsof the hiring hall or West Coast and (2) there was nothing to show whatprompted the warehouseman to make the remark. Notwithstandingmy state-ments to counsel, neither of the two warehousemen was calledas a witness.Under these circumstances, I do not believe that the remark attributed by Burk-man tothe unidentified warehouseman is entitled to weight.C, ConclusionsThe complaint alleges that the respondent induced and encouraged the em-ployees of L. A.-Seattle and West Coast to engage in a concerted refusal in thecourse of their employment to "handle or work on any goods" with the objectof forcing L. A.-Seattle and West Coast to cease handling, transporting or other-wise dealing in the products of Sealright and to cease doing business with Seal-right.The respondent, it is alleged, thereby violated Section 8 (b) (4) (A)and 8 (b) (1) (A). 288DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Miscellaneous defensesThe respondentraisesnumerous defenses. It argues, first, that variousprovisions of the Labor Management Relations Act, 1947, including the provisionshere involved, are unconstitutional on their face.As already stated, however,the constitutionality of the legislation is presumed by the Board until such timeas an appropriate court holds the contrary.'The respondent argues next that Congress did not intend that Section 8 (b)(4) (A) be applied to a "product boycott" such as we have here, where thepicketing was of Sealright products only, as distinguished from "the truesecondary boycott, where full scale economic sanctions are placed by a unionagainst an employer with whom no dispute exists for the purpose of compellinghim to shun commercially the firm where the primary dispute exists."And,saysthe respondent, if Congress did so intend, the legislation to that extentat least isunconstitutional."The language of Section 8 (b) (4) (A) clearlyencompasses a product boycott, as well as "the true secondary boycott," however.Thatbeing so, noinquiry will be made into the legislative history todetermineif Congress may have had a contrary intent, and the constitutional question willbe reserved for the courts."Two additional defenses require only minor discussion. It will be recalled thatthe paper which was in thepossessionofWest Coast was shipped to Sealrightby its parent corporation, rather than by a manufacturer with no interest in thedispute.The respondent contends that West Coast was an agent of Sealright,that "striking members of a union employed in a manufacturing plant may law-fully picket the products of that plant," and thatit is "immaterialwhether thoseproductsare beingshipped from the struck plant or whether they are beingshipped from the parent corporation to the struck plant . . ." The respond-ent adds,"...if the General Counsel is relying upon the matter of con-scription of neutrals, we at least want to make it plain that in the case ofthat paper the subject [West Coast] is not a neutral." I reject this defensetoo for the reason that the language of Section 8 (b) (4) (A)renders im-material the ownership of the paper.The respondent argues that "the G. I. Trucking Company, so-called, is actuallya professionalstrike breaking organization, which devoted the great majorityof its time . . . to hauling goods through picket lines . . . [and] thatthe very use of the so-called G I. trucks in and of themselves is sufficient to dis-courage and dissuade union people in this community from handlingthe goodsthey haul ..." In other words, says the respondent, "it is as logical to assumethat the members of the Teamsters Union would be motivated, as a matter ofconscience, to refuse to handle these goods by the presence of the G. I. trucks,[as] to assume that merely the presence of the pickets would produce that re-sult."Again I am not persuaded. The question is whether the respondent orits agentsinduced or encouraged employees not to handle Sealright materialswithin the meaning of Section 8 (b) (4) (A) and other pertinent sections ofthe Act.The question is not whether the inducement or encouragement was21See footnote 4.24The respondent cites,inter alia, Bakery and Pastry Drivers, etc v. Wohl et al,315U. S. 769, 62 S Ct 816.2"As the Board said inMatter of National Tube Company, 76 N.L. R B. 1199: "Consider-ation of legislative history to determine legislative intent is normally confined to thoseinstances where the statutory language is not, on its face, susceptible of reasonable inter-pretation, or where it contains some patent ambiguity that cannot be resolved by a con-sideration of the statute as a whole." PRINTING SPECIALTIES AND PAPER CONVERTERS UNION289successful,or whether some intervening factor also constituted inducement orencouragement to the employeesof L. A.-Seattle.2.AgencyStill another defense is that the striking employees who picketed were not"agents" of the respondent within the meaning of the Act 26 This defense arisesbecause Section 8 (b) prohibits unfair labor practices by "a labor organization orits agents" only, and not necessarily by its members.According to the repspondent, the actions of the striking employees in picketing at West Coast, infollowing G. I. T. trucks to L. A.-Seattle, and in picketing Sealright goods at thelatter concern :were voluntary acts flowing from conversations and agreements between-the individual members of Local #388 themselves; the matter under con-sideration was never reported to the full union membership as such in any'way ; there was no prior authorization or subsequent ratification by theunion membership as such .7There is, indeed, evidence that some striking employees acted upon their owninitiative in going to the premises of L. A: Seattle and West Coast and that theydid not discuss the matter beforehand with the respondent's officials, Turner andMorgan.There is other evidence, however, which is conclusive on the issue.Turner, the respondent's secretary-treasurer, unquestionably is an agent of therespondent.He is in charge of all the respondent's activity when the generalmembership and the executive board are not in session, and such activity in-cluded the direction of the Sealright strike.Too, Morgan, the business represen-tative, who had charge of the picketing activities at Sealright and who was em-powered to formulate policy regarding the following of trucks, is an agent.The respondent does not appear to argue the contrary.The testimony of Turnerand Morgan determines the question of agency as respects the striking employeeswhen they were acting as pickets at the premises of L. A.-Seattle and WestCoast 2BItmust be determined adversely to the respondent for the followingreasons:First,Turner, by his own admission, informed Lacey that picketing ofSealright products would occur at L. A.-Seattle unless Lacey refused to handlethose products.Second,Turner testified that the pickets were authorized tofollow products from the Sealright plant, that "that is part of the picketing."Third,Turner testified that Morgan instructed the pickets concerning the follow-28 Section 2 (13) of the Act provides: "In determining whether any person is acting asan 'agent' of another person so as to make such other person responsible for his acts, thequestion of whether the specific acts performed were actually authorized or subsequentlyratified shall not be controlling."27The respondent quotes Senator Taft, one of the sponsors of the amendatory legislation,as follows : "I think the word 'agent' used here, as used in the contract section, and as usedin other places in the bill, means an agent under the ordinary rules of agency,an agentof the labor union, the organization, as such.The fact that a man was a member of alabor union in my opinion would be no evidence whatever to show that he was an agent."The respondent also points out that "When Senator Pepper charged that 'the conferencereport makes a labor union liable for theaction of a worker in a picket line,'Senator Taftrequested him to yield the floor so that he could categorically state, 'All this proviso doesis to determine the question whether an agent of a labor union should have applied to himthe ordinary common law of agency . . .' (93 Daily Cong. Rec. 6680, 6/6/47)."Re The issue is whether the striking employees who picketed at L. A.-Seattle and WestCoast were agents of the respondent when so picketing. That issue alone is decided. Thereisno issue and no determination concerning whether the striking employees were agentswhile picketing at the Sealright plant.838914-49-vol. 82-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDing of trucks.Fourth,Morgan testified that he,accompaniedby pickets,followedtrucks to L. A.-Seattle.Fifth,although Morgan did not send pickets to WestCoast initially,he testified,"We were looking for paper.The otherbusinessagent,the girls in our office and Mr.Turner-all of us had instructions thatwhenever we found the paper consigned for Sealright to send pickets thereSixth,Turner,in testifying aboutthe activityatWest Coast,said, "Wehad them[the pickets]on three shifts."3.The application of Section 8 (c) to Section 8 (b) (4) (A)We come now to the principal issues in the case.Two questions serve to posethem.Is Section8 (c) applicable to Section 8 (b) (4) (A)? If so, is peacefulpicketing,underthe circumstances here, embraced within the immunizing lan-guage of Section 8 (c)?Section8 (b) (4) (A) provides that it "shall bean unfairlabor practice fora labor organization or its agents":to engagein, or to induce or encourage the employeesof any employer toengage in,a strike or a concerted refusal inthe course of their employmentto . . . transport, or otherwisehandle or work on any goods. . . where anobject thereofis: . . . forcingor requiring. . . any employer or other per-son to cease. . .transporting,or otherwisedealingin the products of anyother producer,processor,or manufacturer,or to cease doing business withany other person ;Section 8(c) provides:The expressing of any views, argument, or opinion, or thedisseminationthereof, whether in written, printed, graphic, or visual form, shall not con-stitute or be evidenceof an unfairlabor practiceunderany of theprovisionsof this Act,ifsuchexpression contains no threat of reprisal or force orpromise ofbenefit.[Emphasis supplied.]The complaint, which alleges that the respondent "induced and encouragedthe employees of" L. A.-Seattle and West Coast "by orders, force, threats, orpromises of benefit" not to transport or handle the goods of Sealright, obviouslyis drawn on the theory that Section 8 (c) is applicable to Section 8 (b) (4) (A).Unless one infers, however, that the peaceful picketing was coerciveper seof theemployees of L. A: Seattle and West Coast, a matter which is discussed below,there is no evidence of such "orders, force, threats, or promises of benefit."Duringoral argument,the General Counsel stated that the language of Section8 (c) was inserted in the complaint from an abundance of caution because hewanted "8 (c) tried here."He asserted, however, that the section was notintended by Congress to apply to Section 8 (b) (4) (A) or to Section 8 (b) (1)(A), under which unfair labor practices are alleged here,'' and that the applica-tion of 'Section 8 (c) in other instances "would completely invalidate Section8 (a) (5) and Section 8 (b) (3) . . . and several other sections of the amendedAct.. ""We havejust seenthat the language of Section 8 (c) specifically states that itshall beapplicable to allegations of unfair labor practices "under any of theza Section 8 (b) (1) (A)provides that it "shall be an unfair labor practice for a labor,organization or its agents . . . to restrain or coerce...employees in the exercise of the-rights guaranteed in Section 7 .ao Section 8 (a) (5) and Section 8 (b) (3) make it an unfair labor practice for an em-11,ployer and a labor organization,respectively, "to refuse to bargaincollectively .. . PRINTING SPECIALTIES AND PAPER CONVERTERS UNION291provisions of this Act."That statement is not ambiguous.Nor is there anyambiguity in the House Conference Report, No. 510, where it states that Section8 (c) was "designed to protect the right of both employers and labor organiza-tions to free speech," or in the position of Senator Taft that Section 8 (c)relates "to the right of employers, employees and labor organizations to expressopinions and views freely . . ." szThe General Counsel argues, however, thatSection 8 (c) is irreconciliable with various provisions of Section 8 (a) and (b),which define unfair labor practices, and that its application to those provisionswould serve to nullify them. I do not agree. There is little reason to discussthe proposition that the exercise of the peaceable persuasion envisioned by Sec-tion 8 (c) would serve to nullify various identified and unidentified subsectionsof 8 (a) and (b). The proposition is manifestly without merit.Nor does theapplication of Section 8 (c) to Section 8 (b) (4) serve to nullify the latter.Section 8 (b) (4) proscribes conduct of two types: a strike, and inducement orencouragement of employees to strike, in pursuance of particular objects.Sincea strike is not speech, it follows that Section 8 (c) would not even affect onetype of proscribed conduct.Nor would it nullify the remaining type, inducementor encouragement of employees to strike.This is so because inducement or en-couragement can be accomplished by many means other than the peaceablepersuasion envisioned by Section 8 (c). I conclude, therefore, that Section 8(c)merely places a limitation upon the type of evidence which shall constitute,or be used to establish, a violation of Section 8 (b) (4). Since the two sectionsare harmon.ous, effect can and bhould be given to each.This is a sound principleof statutory construction 824.Peaceful picketing as an expression of views, argument, or opinionThe evidence establishes, as the General Counsel concedes, that there was nospoken threat of reprisal or force, and no spoken promise of benefit, by the re-spondent to any employee of L. A.-Seattle or West Coast.Since the spoken wordsof the pickets were incident to the picketing activities, and merely expressedorally that which the picketing itself expressed in "printed, graphic, or visualform," the inquiry here is whether the picketing constituted an expression of"views, argument, or opinion, or the dissemination thereof." "Peaceful picketing is protected by the First and Fourteenth Amendments.In theThornhillcase;' the Supreme Court said: ". . . the dissemination ofinformation concerning the facts of a labor dispute must be regarded as withinthat area of free discussion that is guaranteed by the Constitution." In theCarlsoncase," the Court said: "publicizing the facts of a labor dispute in apeaceful way through appropriate means, whether by pamphlet, by word ofmouth or by banner, must now be regarded as within the liberty of communica-tion which is secured to every person by the Fourteenth Amendment againstabridgement by a State." In theMeadowmoorcase,88 the Court said: "Peaceful3193 Cong Rec.6601(June 5, 1947).32Cf.Posadas v. National City Bank of New York,296 U.S 497,56 S. Ct. 349.sa The General Counsel was asked whether statements by the pickets to L. A:Seattleemployees that Sealight products were manufactured under strike conditions and for sub-standard wages, and whether a request that those employees not handle the products,were expressions of "views, argument,or opinion"within the meaning of Section 8 (c).He replied,"The statements may very well...be privileged free speech."'4Thornhill v. Alabama,310 U.S. 88, 102, 60 S. Ct.736, 744(1940).85Carlson v. California,310 U.S. 106,118, 60 S. Ct. 746, 749(1940).86Milk Wagon Drovers Union etc. v. Meadowmoor Dairies,Inc.,312 U. S. 287,293, 61S. Ct. 552, 555(1941). 292DECISIONSOF NATIONALLABOR RELATIONS BOARDpicketing is the workingman'smeans of communication."In theSwingcase,37the Court answered in the affirmative the question : ". .. is the constitutionalguarantee of freedom of discussion infringed by . . . forbidding resort topeaceful persuasion through picketing merely because there is no immediateemployer-employee dispute?" In theRatter's Cafecase,88 the Court said: "Theconstitutional right to communicate peaceably to the public the facts of a legiti-mate dispute is not lost merely because...the communication takes the formof picketing..."These cases,manifestly,require the conclusion that peacefulpicketing is a form of free speech."As such,peaceful picketing must be regardedas embraced within the following language of Section 8 (e) : "The expressing ofany views, argument, or opinion, or the dissemination thereof, whether in written,printed, graphic,or visual form . . ." This being so, our remaining issue iswhether peaceful picketing, under the circumstances here, contained a "threat ofreprisal or force or promise of benefit" so as to be beyond the immunizinglanguageof thatsection.5.The question whether the respondent'spicketing contained an inherent"threat of reprisal or force" toward employees of L. A.-Seattle and WestCoast so as to be outside the protective language of Section 8 (c)The General Counsel asserts that"picketing is something different from andmore than an expression of opinion,"and it is established law that certain aspectsof picketing may be regulated.40 "Picketing is not an end in itself, but a meanswhereby the end-economic pressure upon the picketed employer-is madeeffective"."Picketing has been described as a "coercive technique," 42 and thecommon and historic use of that term as applied to picketing is a reference tocoercionuponthe employer, not the employees 93Consequently, to term picket-ing a coercive technique does not solve our problem by taking peaceful picketingoutside the immunizing language of Section 8 (c).To achieve that result, thepicketing must have been coercive ofthe employees of L. A.-Seattle and WestCoast.If,as to them, the picketing was the communication of the facts of a37American Federation of Labor at al.v. Swing et al.,312 U. S. 321,323, 61 S. Ct. 568,569 (1941).98Carpenters and Joiners Union etc.v.Ritter's Cafe et al.,315 U S. 722,725, 62 S. Ct.807, 809 (1942).3° "Althoughsome courtsformerly adhered to the view thatthere could be no suchthing as peaceful picketing,free of unlawful intimidation,and that picketing was there-fore unlawful per se . . . it is now establishednot only thatthere may be peaceful picket-ing, but that the privilege of picketingpeacefullyin a labor dispute is within the ambitof constitutional guarantiesof free speech and may not be deniedby a legislative provisioninhibiting all picketing without regardto its characteror the surrounding circumstances,"132 A. L. R. 1218.90 InBakery& PastryDrivers etc.v.WohZet al,315 U. S. 769, 776, 777, 62S. Ct. 816,819, 820(1942),Mr. JusticeDouglas saidthat picketing"ismore than free speech" forparticular reasons therestated and that certain "aspects ofpicketing make it the subjectof restrictiveregulation,"but he reaffirmedthe doctrinethat the dissemination of infor-mation concerningthe factsof a labor dispute is constitutionallyprotected."Teller,Pocketing and Free Speech(1942) 56 Har. L. Rev. 180, 206.92Ratner& Come,The Norros-LaGuardiaAct In TheConstitution(1943) 11 Geo. Wash.L.Rev. 428.40 SeeRestatement of the Law of Torts, Vol. IV, p. 144: "Enlistmentof public supportis, indeed,one objectof the primaryprivilege,safeguardedby the guaranty of freespeech, of informingthe publicof the existence of a labordispute.This section statesone methodof enlisting public support,that is, fair persuasion...The support isa form of economic pressureon the employer,butthe pressure results fromfairpersuasionof the third persons.Theyare not subjected to any pressureother thanthat of argument,exhortationand entreatyby picketsor otherwise."[Emphasissupplied.] PRINTING SPECIALTIES AND PAPER CONVERTERS UNION293labor dispute with Sealright in order to enlist their support by peaceablepersuasion," there has been no violation of the Act 45The General Counsel's position is that the employees of L. A: Seattle andWest Coast were afraid to work because of the pickets. Inherent in the positionis an assumption that the employees desired to work in the presence of thepickets.The assumption is contrary to the available facts.We have seen thatForeman Barnes, the General Counsel's own witness, testified that he left thepremises of West Coast, not caring whether his subordinates desired to work.He chose to stand on the contract between the Waterfront Employers Associationand International Longshoremen and Warehousemen's Union, and not to passthe pickets.He acted as a matter of conscience, not fear, and there is no proba-tive evidence that the warehousemen were not motivated similarly. Indeed, onone occasion the warehousemen stated that they wished the pickets had arrivedearlier so that they would not "have had to work at all."In arguing that the employees were afraid to work in the presence of the pickets,the General Counsel relies upon the testimony of Burkman, Operating Super-intendent of West Coast, and Goodman, the receiving clerk at L. A.-Seattle.This testimony was considered in detail above.Burkman, it will be recalled,testified that an unidentified warehouseman said that he "wouldn't cross a picketline and get beat up."Burkman could not state, however, whether the ware-houseman was giving his real reason for refusing to work, nor is there anyevidence to show what prompted the warehouseman to make the remark. Inparticular, there is not the slightest indication that the words, actions, or man-ners of the pickets were calculated to create fear within the warehouseman ofpossible injury at the hands of the respondent.Under these circumstances,coupled with the failure of the General Counsel to call the warehouseman as awitness, I believe the testimony of Burkman is of no probative value.It will be recalled too that Goodman's testimonywasof scant value.Whateverthe worth of his direct examination, the cross-examination destroyed it, and inthe final analysis Goodman's refusal to accept Sealright shipments at a time whenpickets were absent had been based upon his experiences with labor organiza-tions other than the respondent and upon incidents not attributable to the re-spondent.The lack of probative value in Goodman's testimony is illustrated byan analogy in the footnote.9°Obviously, Goodman was particularly sensitive topeaceful picketing, but the question is not whether he was sensitive or callous.It is, instead, whether the picketing was so conducted as to place fear in aa " 'Free tradein ideas' meansfree trade in the opportunity to persuade to action, notmerely to describe facts,"Thomas V. Collins,323 U. S. 516, 537, 65 S Ct. 315, 326 (1945).96The General Counsel argues, in substance, that a peaceful picket line is coerciveperse of allwho approach it.This viewdisregards theThornhill,Carlson,and other cases.Indeed, if a peaceful picket line were coerciveperse of employees and the generalpublic,the problem of the Supreme Court in theMeadowmoorcase would have been minute.There the Court could not separate the coercive activity from the peaceful picketing.Finally, if peaceful picketing were coerciveperse of all who approach the picket line,then picketing would be an unfair labor practice even when engaged in at Sealright's plant.48An employee, listening to a speech by his employer which is clearly within the protec-tive language of Section 8 (c), remembers that sometime before when working for anotheremployer he and other employees heard an anti-union speech, which was followed by dis-crimination and violence at the hands of that employer.For this reason the employeeisput in fear of discrimination and violence when listening to his present employerI cannot believe that under the present Act, or under it before amendment, the Boardwould sustain an allegation of an unfair labor practice against the present employerbecause of the conduct of another employer for which he was not responsible and withwhom he is not shown to have had any connection.838914-50-vol 82-20 294DECISIONS OF NATIONALLABOR RELATIONS BOARDreasonable man. If the respondent's conduct was calculated to appeal to Good-man's judgment or sympathy, rather than to his fear, it was not coercive.Goodman's testimony leaves no doubt that the pickets' conduct was within peace-ful, non-coercive bounds.There is no evidence that any employee of L. A: Seattle or West Coast, had hechosen to work in the presence of the pickets, would have faced reprisal ordisciplinary action at the hands of the respondent.Here again the evidencetends to establish the contrary.The G. I. T. drivers crossed the picket line atSealright's plant, and handled goods in the presence of pickets at L. A: Seattle,without intimidation, reprisal, force, threat, or bribe.Nor did the respondenthave power to discipline members of the Teamsters Union or Local 13, I. L. W. U.,if they had worked in the presence of the pickets.Finally, whether members ofthose unions would have faced disciplinary action or other reprisal at the handsof their own unions for crossing a picket line is not in evidence.Nor is it inissue because (a) those unions are not respondents and (b) there is no evidenceof a joint enterprise between the respondent and those unions to keep membersof the latter from working in the presence of the pickets."' If my understandingof the law is sound, the General Counsel had to prove one of the following to makeout a colorable case: (1) conduct of the pickets which was reasonably calculatedto appeal to fear, rather than to judgment or sympathy; (2) the possession bythe respondent of the power to discipline members of the Teamsters Unionor Local 13, I. L. W. U., for working in the presence of its pickets; or (3) a jointenterprise of the sort just mentioned establishing that employees of L. A.-SeattleorWest Coast would have been subject to disciplinary actionat the hands oftheir oum unionshad they worked in the presence of the pickets. The proofis absent on all counts.Moreover, even if the record contained proof that theemployees of L. A.-Seattle or West Coast were subject to disciplinary action atthe hands of their own unions for crossing picket lines, we would have the wrongrespondent unless a joint enterprise also were established.6.The alleged violation of Section 8 (b) (1) (A)The allegation that the respondent violated Section 8 (b) (1) (A) by re-straining or coercing the employees of L. A.-Seattle and West Coast in theexercise of the rights guaranteed in Section 7 of the Act, is argued by theGeneral Counsel to be derivative from the allegation that there was a violationof Section 8 (b) (4) (A). Since, however, there has been no violation ofthe latter subsection, it becomes unnecessary to consider whether a violationthereof would have constitutedper se aviolation of Section 8 (b) (1) (A).Moreover, I believe that the same considerations which lead to the conclusionthat there has been no violation of Section 8 (b) (4) (A) necessitate theadded conclusion that there has been no independent violation. of Section 8 (b)4T It will be recalled that Woxberg, a representative of the Teamsters Union, told Lacey,president of L. A: Seattle, that "the Teamsters Union was neutral," and that its memberscould decide for themselves whether they wished to handle Sealright shipments. It willbe recalled too that Stella Ragon, a picket, talked with Thomas, president of Local 13,without, however, knowing Thomas' Identity.Thomas told her totellForeman Barnes"to tell the men to respect your picket line . .It does not appear from Barnes'.11testimony that Ragon delivered the message to him, although Ragon testified that shedid so, but it is clear from Barnes' testimony that he, in turn, did not deliverthe messageto the warehousemen.Thus, the men were not made aware of Thomas' statement, andthe testimony of the single warehouseman who was a witness,Bell,establishes that thewarehousemen did not know that Barnes and Ragon had talked with Thomas. See alsofootnote 14. PRINTING SPECIALTIES AND PAPER CONVERTERS UNION295(1) (A). I shall recommend, therefore, that the complaint be dismissed inits entirety.Upon the basis of the foregoing and upon the entire record, I make thefollowing :CONCLUSIONS OF LAW1.The operations of Sealright Pacific, Ltd. constitute trade,traffic, andcommerce among the several States, within the meaning of Section2 (6) and(7) of the Act.2.The respondent, Printing Specialties and Paper Converters Union, Local388,A. F. L., is a labor organization within the meaningof Section 2 (5)of the Act.3.The allegations of the complaint that the respondenthas engaged inunfair labor practices within the meaning of Section 8 (b) (1) (A) and 8,(b) (4) (A) of the Act havenot been sustained.RECOMMENDATIONSIt is recommended that the complaint be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may,within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regula-tions, filewith the Board, Rochambeau Building, Washington 25, D. C., anoriginal and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief insupport of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party filing the same shall servea copy thereof upon each of the other parties. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should anyparty desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.A. BRUCE HUNT,Trial Examiner.Dated May 4, 1948.